Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Status of Claims
The present application, claiming priority to an application filed before 3/16/2013, is being examined under the pre-AIA  provisions.
This action is in reply to the RCE filed 7/12/2022, and the referenced Remarks and Amendments filed 6/14/2022.
Claims 1-22 were previously canceled by preliminary amendment. 
Claims 23, 33, 40 are amended. 
Claims 23-42 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022, has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 23-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,430,803 (application 12/342,925).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the Patent and the claims of the instant application are directed to the same subject matter, perform the equivalent functions, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 23, 33, 40: 
“generating a predictive model based on the historical purchases made by the consumers within the sample group, wherein the predictive model is configured to identify consumers that will experience [a] life event before the consumers alter their actual spend [regarding] spending variables defining the life event; 
applying the predictive model to each consumer of the global population having an account in the database to predict each consumer within the global population and outside of the sample group that will experience the life event; and 
outputting a list of consumers outside of the sample group that are predicted to experience the life event within a predetermined time period and alter their actual spend for the associated spending variables within the predetermined period of time. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps as drafted, are a marketing and sales activities to identify a targeted audience (i.e. those who are estimated/predicted to experience a life event, etc… within a predetermined time period) thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components (e.g. “by the computer”) used to implement these steps does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. There is no technical solution presented here to solve a technical problem. Applicant does not provide a technical solution for generating a predictive model nor any particular predictive model itself. Furthermore, the Specification is completely devoid of any particular predictive model but instead only asserts that such a model may be generated “using the common spending trends” and “the predictive model is a set of spending trends and logic”.1 However, the Applicant fails to disclose what such “logic” encompasses, fails to disclose how “use” of spending trends is transformed into a model, and therefore fails to provide any particular model. Thus such recitation of “generating a predictive model” cannot be an inventive aspect of applicant’s claims and is instead wholly abstract. The claimed invention does not purport an improvement to modeling techniques nor an improvement to behavior prediction technology in general. Furthermore, the mere nominal recitation of the intended use or intended function of such an undisclosed model (i.e. applicant’s steps of: “applying the predictive model to each consumer… to predict each consumer … that will experience the life event; and outputting a list of consumers… predicted to experience the life event, etc…”) does not integrate the abstract idea into a practical application thereof. Said another way, a model which is supposed to predict consumers’ life events certainly should be “applied” to consumers to predict life events and should provide an output of such prediction; however, a restatement of such facts is not significantly more than the abstract idea of such a predictive model itself. 
Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising, where the targeting criteria are consumers who are predicted, in no certain terms, to have experienced a “life event”) or serve as insignificant extra-solution activity such as data-collection. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: 
“A computer-based method for predicting consumer behavior, said method performed using a computer device coupled to a database, said method comprising: 
Storing, by the computer device, consumer data in the database for consumers of a global population of consumers including historical purchases made by the consumers using a transaction card; 
defining, by the computer device, a life event by assigning spending variables to the life event; 
generating, by the computer device, an anticipated spend for each spending variable assigned to the life event by extrapolating a historical actual spend based on the historical purchases stored in the database, wherein the anticipated spend represents anticipated spending in each spending variable assigned to the life event; 
creating, by the computer device, a sample group of consumers from the global population of consumers that represents consumers that are experiencing the life event;”
These elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “storing” data nor “defining a life event” by [using] the computer device when recited at this high-level of generality regardless of whether spending variables are assigned to such life event or not (e.g. buying diapers signals a Life event of having a baby has occurred but attribution of such variables to define a life event is not a technical solution to a technical problem), nor is applicant’s invention a new or novel method of predicting future Life events (e.g. via extrapolating historical information or noting a deviation from the norm). 
Instead, at this high-level of generality, these features are insignificant extra-solution activity data-gathering and processing steps. A similar finding is found regarding grouping consumers – this is insignificant pre-solution activity. Therefore, it is apparent that these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by “a computer based method”, etc…) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity such as data collection. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the Examiner notes again, the mere nominal recitation of the intended use of an undisclosed model (i.e. the combination of steps of “applying the predictive model to each consumer… to predict each consumer … that will experience the life event; and outputting a list of consumers… predicted to experience the life event…”, etc…) does not integrate the abstract idea into a practical application thereof nor does this provide an inventive concept. As previously noted supra of course a model which is supposed to predict consumers’ life events should be “applied” to consumers to predict life events and any such model would lack utility if it did not also provide an output of its prediction; a restatement of such facts is not significantly more than the abstract idea and does not provide an inventive concept.
So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 24 recites the following: “A computer-based method in accordance with Claim 23 wherein determining a sample group of consumers that are experiencing the life event further comprises: analyzing historical purchases for each consumer within the global population having an account in the database during a historical time period for each spending variable in a consumption bundle of the life event; determining a historical actual spending curve for each consumer within the global population during the historical time period using the historical purchases made in the consumption bundle; determining an anticipated spending curve for each consumer within the global population during a second time period after the historical time period using the historical actual spending curve, wherein the anticipated spending curve is determined before the second time period occurs; collecting purchase data for each consumer within the global population over the second time period; and determining an actual spending curve during the second time period for each consumer within the global population using the collected purchase data, wherein the actual spending curve is determined after the second time period occurs.” 
However, respectfully, these steps are activities which appear to be general model validation steps merely applied to applicant’s undisclosed predictive model (i.e. the abstract idea) and as such are not novel, nor provide an inventive concept at this high-level of generality. These features are not considered to provide a technical solution of any sort and therefore these limitations are not significantly more than the already identified abstract idea.
 As another example, dependent claims 26 recites the following: “causing a customized offer to be sent to at least one consumer on the output list for a product related to the life event being experienced by the at least one consumer..” However, this is merely the abstract idea itself – targeted advertising, without a technical solution nor a technical problem and there is no inventive concept found here. As such, these limitations are not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 23-24, 26-33, 35-40, and 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2020/0250185 A1; hereinafter, "Anderson") in view of Lazarus (US 6,430,539 B1; hereinafter, "Lazarus").
Claims 23, 33, 40: (currently Amended)
Pertaining to claims 23, 33, 40 exemplified in the method steps of claim 23, as shown Anderson teaches the following:
A computer-based method for predicting consumer behavior, said method performed using a computer device coupled to a database, said method comprising: 
Storing, by the computer device, consumer data in the database for consumers of a global population of consumers including historical purchases made by the consumers using a transaction card; 
defining, by the computer device, a life event by assigning spending variables to the life event (Anderson, see at least Figs. 22-23 and [0086]-[0087] e.g.: “…detection of major life events including marriage, birth of child, and/or home purchase, etc., for example, since these events usually precede significant changes in spending patterns. For example, to detect the instance of children entering college [a life event], a variable [spending variable] can be created to identify college exams (SAT Registrations), application fees, or tuition payments [spending variable]. To predict the event of a marriage [life event] (as opposed to marital status), one would look for indicators of the changes in spending behavior. Hence, a variable measuring the ratio of long-term to short term spending is a logical candidate for detecting these events. Another example would be to create a variable to detect an increase in spending at toy and maternity stores, to predict the birth of a child in a customer's household….”; and see at least [0157]); 
generating, by the computer device, an anticipated spend for each spending variable assigned to the life event by extrapolating a historical actual spend based on the historical purchases stored in the database, wherein the anticipated spend represents anticipated spending in each spending variable assigned to the life event (Anderson, see at least [0116]-[0124] e.g. “…It is proposed to model the frequency of transactions for a certain number of spending categories (preferences). The transaction frequencies [anticipated spend] capture the interest of a customer for a certain type merchant. The multinomial distribution is the simplest distribution one can think of to model frequency counts. Mixture of multinomial allows the construction of more complex models based on simple multinomial distributions…”; see also at least [0157], [0190] and [0215]-[0227].); 
creating, by the computer device, a sample group of consumers from the global population of consumers that represents consumers that are experiencing the life event based on the generated anticipated spend for each variable assigned to the life event (Anderson teaches shown supra, e.g. per at least [0086]-[0087] detecting Major Life Event based on spending patterns (i.e. transaction history). Further per at least Fig. 33 and [0157] and [0226]-[0227]. Anderson teaches segmenting the population as desired. Where per at least steps 1520-1530, Anderson’s process divides accounts into sample groups, such as “development and validation samples”, and then trains a model to predict preferences on the development dataset sample and validates the model with the validation dataset sample. In view of these teachings, the Examiner finds that there is motivation to perform Anderson’s segmentation [creating a sample group] based on Major Life Event which is taught as already based on preferences reflected in spending patterns determined from transaction histories; i.e. segmentation of the population includes segmenting into groups experiencing the same or similar Major Life Events, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Although Anderson teaches the above limitations, including as shown supra segmenting the population as desired; e.g. based on transaction history and teaches detecting Major Life Event based on spending patterns (i.e. transaction history), which implies segmentation of the population includes segmenting into groups experiencing the same or similar Major Life Events, and Anderson teaches e.g. per at least [0205]-[0227], creation of various types of models to predict user preferences and probability of a user’s future action (e.g. response models), such as probability of purchase of a product or service given user belongs to a particular demographic, Anderson may not explicitly teach all the nuances as recited below directed towards predicting transition into a market segment. However, regarding these features, Anderson in view of Lazarus teaches the following:
Generating, by the computer device, a predictive model based on the historical purchases made by the consumers within the sample group, wherein the predictive model is configured to identify consumers that will experience the life event before the consumers alter their actual spend for the spending variables defining the life event (Lazarus, see at least columns [0029]-[0032] regarding “Predictive Model Generation”; e.g.: “…The training observations [historical purchase made by consumers in a sample group] for each segment are input into the segment predictive model generation module 530 to generate a predictive model for the segment. FIG. 9 illustrates the overall logic of the predictive model generation process… To obtain the predicted spending, certain data about each account is input in each of the segment predictive models. The input variables are constructed for the profile consistent with the membership function of the profile…”; where per at least [29:65-31:5] “input variables”, i.e. “observations”, include: “…(2) Frequency: The number of transactions by a consumer in the input window preceding the end-date [before the consumers will alter their actual spend] for all segments. (3) Monetary value of purchases: A measure of the amount of dollars spent by a customer in the input window preceding the end-date for all segments. The total or average, or other measures may be used..”; See also at least Lazarus [38:54-39:43]); 
Applying, by the computer device, the predictive model to each consumer of the global population having an account in the database to predict each consumer within the global population and outside of the sample group that will experience the life event (Lazarus, note [3:55-57] – teaching “each consumer is also given a profile [a type of account] that includes various demographic data, and summary data on spending habits.”; per [10:40-50]: teaches “consumers (account holders)”; i.e. the term consumer is synonymous with “account holder” and therefore Lazarus’ consumers have an account. See Lazarus at least Sections G - K: e.g. per at least columns [0038]-[0039]: “…K. Segment Transition Detection: As is now apparent, the system of the present invention provides detailed insight into which merchant segments [Life Event] a consumer [of the global population having an account] is associated with based on various measures of membership, such as dot product, predicted spending, and the like…”; where, as already noted per at least [0032] “…the membership function computes the membership value for each segment as the predicted dollar amount that the account holder will purchase in the segment given previous purchase history. The dollar amount is projected for a predicted time interval (e.g. 3 months forward) based on a predetermined past time interval (e.g. 6 months of historical transactions)…”)and 
Outputting, by the computer device, a list of consumers outside of the sample group that are predicted to experience the life event within a predetermined time period and alter their actual spend for the associated variables within the predetermined time period (Lazarus, see at least [0032]- [0033] e.g.: “The reporting engine 426 provides various types of segment and account specific reports. The reports are generated by querying the profiling engine 412 and the account database for the segments and associated accounts, and tabulating various statistics on the segments and accounts… For each merchant segment a very detailed and powerful analysis of the segment can be created in a segment report. This information includes: …Dollars Spent: The total dollar amount spent at merchants in this segment, relative to the total dollar amount spent in all segments, providing a measure of dollar volume for the segment… etc…”; where, as already noted per [0032]: “…the membership function computes the membership value for each segment as ‘the predicted dollar amount that the account holder will purchase’ [alter their actual spend] in the segment [for the associated variables] given previous purchase history. The dollar amount is projected for a predicted time interval (e.g. 3 months forward) [within the predetermined time period] based on a predetermined past time interval (e.g. 6 months of historical transactions)…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Lazarus which are applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 24: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown
Anderson in view of Lazarus teaches the following:
A computer-based method in accordance with Claim 23 wherein determining a sample group of consumers that are experiencing the life event further comprises: 
analyzing historical purchases for each consumer within the global population having an account in the database during a historical time period for each spending variable in a consumption bundle of the life event (Lazarus, see at least Table 10 of [34] and also at least [4:38-45] teaching: “…To predict financial behavior, the consumer profile of a consumer, using preferably the same type of summary statistics for a recent, past time period, is input into the predictive models for the different merchant clusters. The result is a prediction of the amount of money that the consumer is likely to spend in each merchant cluster in a future time interval, for which no actual spending data may yet be available...”)
determining a historical actual spending curve for each consumer within the global population during the historical time period using the historical purchases made in the consumption bundle (Lazarus, see at least [4:38-45] e.g.: “…using preferably the same type of summary statistics for a recent, past time period….”; summary statistics are of spending; i.e. recent spending over past time period; the data-points form a curve over time.); 
determining an anticipated spending curve for each consumer within the global population during a second time period after the historical time period using the historical actual spending curve, wherein the anticipated spending curve is determined before the second time period occurs (Lazarus, see at least [4:38-45] e.g.: “…The result is a prediction of the amount of money that the consumer is likely to spend in each merchant cluster in a future time interval… For each consumer, a membership function may be defined which describes how strongly the consumer is associated with each merchant segment. (Preferably, the membership function outputs a membership value for each merchant segment.) The membership function may be the predicted future spending in each merchant segment”; );;  
collecting purchase data for each consumer within the global population over the second time period (Lazarus, see at least [4:1-45] e.g.: “Actual spending”; i.e.: “…During model training, the historical transactions in the merchant cluster for consumers who spent in the cluster, is summarized in each consumer's profile in summary statistics, and input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance…”); and 
determining an actual spending curve during the second time period for each consumer within the global population using the collected purchase data, wherein the actual spending curve is determined after the second time period occurs (Lazarus, see at least [4:1-45] e.g.: again “Actual spending” is known and is used to validate predicted spending; “…input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus which is applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 26, 35: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown
Anderson in view of Lazarus teaches the following:
A computer-based method in accordance with Claim 23 further comprising: causing a customized offer to be sent to at least one consumer on the output list for a product related to the life event being experienced by the at least one consumer (Lazarus, see at least [5:7-17] teaching e.g.: “…Segment transitions [life event being experienced by the at least one consumer] such as these further enable a financial institution to target consumers with promotions for merchants in the segments in which the consumers show significant increases in membership values…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus which is applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claims 27: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown
Anderson in view of Lazarus teaches the following:
A computer-based method in accordance with Claim 23 further comprising refining the predictive model using actual spending by at least one consumer on the output list of consumers based on purchases made on a transaction card (Lazarus, see at least Fig. 4b and associated disclosure – note #406 Consumer transactions file is updated resulting in update of Predictive model 440 and update of 432 Segment transition report; note at least [3:60-65] e.g.: “As new purchases are made, the consumer vector is updated, preferably decaying the influence of older purchases...”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus which is applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claims 28: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown Anderson teaches the following:
A computer-based method in accordance with Claim 23 wherein storing consumer data in the database for each consumer of a global population further comprises:  storing transaction card purchase data for each consumer within the global population to the database (Anderson, see at least Fig. 1, [0045] and [0188]-[0190] e.g. transaction database); and storing third party data about each consumer within the global population to the database (Anderson, see at least Fig. 1, [0045] and [0188]-[0190] e.g. demographic and bureau data 110 and other data 114).

Claim 36: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, Anderson, see at least Figs. 22-23 and [0086]-[0087] teaching adding a spending variable to a definition of a life event e.g. as follows: “…For example, to detect the instance of children entering college [a life event], a variable [spending variable] can be created [added] to identify college exams (SAT Registrations), application fees, or tuition payments [spending variables]. To predict [implies a prediction model] the event of a marriage [life event] (as opposed to marital status), one would look for indicators of the changes in spending behavior [spending variables]. …Another example would be to create [add] a variable to detect an increase in spending at toy and maternity stores, to predict [implies a prediction model] the birth [Life event] of a child in a customer's household….”; and see at least [0157]. Although Anderson teaches these aspects of the below recited feature, he may not explicitly teach his prediction is refined through such creation of these variables. However, regarding this feature, as recited below, as shown Anderson in view of Lazarus teaches the following:
A computer in accordance with Claim 33, further configured to refine the predictive model by at least one of adding a spending variable to a definition of a life event or removing a spending variable from the definition of a life event (Lazarus, see at least columns [11] and  [29]-[32]. E.g. per [11:25-55] Lazarus teaches: “…Generally, each account (or consumer) has a profile summarizing the transactional behavior of the account holder. This information is created, or updated 308 with recent transaction data if present, to generate the appropriate variables
for input into the predictive models for the segments… Using the updated account profiles, this data is input into the set of predictive models to generate 310 for each consumer, an amount of predicted spending in each merchant segment in a desired prediction time period. For example, the predictive models may be trained [refined] on a six month input window to predict spending in a subsequent three month prediction window”; i.e. a predictive model is updated and trained [refined] with updated input variables, including added “recent transaction data” [spending variables]. Furthermore, per columns [29]-[32], Lazarus teaches: “Predictive Model Generation”, where: “…To obtain the predicted spending, certain data [spending variables] about each account is input in each of the segment predictive models. The input variables are constructed [added or removed] for the profile consistent with the membership function of the profile…”; where per at least [29:65-31:5] “input variables”, i.e. “observations”, include: “…(2) Frequency: The number of transactions by a consumer in the input window preceding the end-date for all segments. (3) Monetary value of purchases: A measure of the amount of dollars spent by a customer in the input window preceding the end-date for all segments. The total or average, or other measures may be used..”; See also at least Lazarus [38:54-39:43])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus (directed towards training [refining] a predictive model based on recent [added] transaction data [spending variables]) which is applicable to a known base device/method of Anderson (who is already directed towards prediction [predictive models] of life events based on changes in spending habits [spending variables]; e.g. predicting events such as marriage, birth of child, and other such life events) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson in order to realize it would be beneficial to train [refine] Anderson’s methods of prediction [predictive model] using Lazarus’ technique because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 
Claims 29, 37: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown Anderson teaches the following:
A computer-based method in accordance with Claim 23 wherein defining a life event by assigning spending variables to the life event further comprises: 
selecting a life event a consumer may experience (Anderson, see at least Figs. 22-23 and [0086]-[0087] e.g.: “…detection of major life events including marriage, birth of child, and/or home purchase, etc., …”; and see at least [0157]); and 
assigning at least one spending variable to the selected life event to form a consumption bundle for the selected life event (Anderson, see at least Figs. 22-23 and [0086]-[0087] e.g.: “…detection of major life events including marriage, birth of child, and/or home purchase, etc., for example, since these events usually precede significant changes in spending patterns. For example, to detect the instance of children entering college [a life event], a variable [spending variable] can be created to identify college exams (SAT Registrations), application fees, or tuition payments [spending variable]. To predict the event of a marriage [life event] (as opposed to marital status), one would look for indicators of the changes in spending behavior. Hence, a variable measuring the ratio of long-term to short term spending is a logical candidate for detecting these events. Another example would be to create a variable to detect an increase in spending at toy and maternity stores, to predict the birth of a child in a customer's household….”; and see at least [0157], [0203] and Fig. 28).

Claims 30: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown Anderson teaches the following:
A computer-based method in accordance with Claim 29 wherein defining a life event by assigning spending variables to the life event further comprises: assigning at least one demographic variable to the life event, the consumption bundle comprising the at least one assigned demographic variable and the at least one assigned spending variable (Anderson, see at least [0086]-[0087] in conjunction with at least [0203] e.g.: “…As shown in FIG. 28, the demographic information is then used in conjunction with transaction data 1050. That is, the demographic information and the transaction data are used in combination to generate a derived demographic database 1040. The data in the derived demographic database 1040 may vary in nature depending on the particular information desired. However, in general the data in the derived demographic database 1040 relates to the compilation of the demographic information with the transaction data in some predetermined manner…”).

Claims 31, 32, 38, 39, 42: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown Anderson teaches the following:
A computer-based method in accordance with Claim 23 wherein generating a predictive model based on historical purchases made by consumers within the sample group further comprises: analyzing each consumer in the sample group during a historical time period to determine spending trends that are common to consumers within the sample group based on the historical purchases, wherein a spending trend represents at least one of an increase, a decrease or no change in an amount of spending in a spending variable and generating a predictive model that includes the determined spending trends (Anderson, see at least [0086] e.g.: “…detection of major life events including marriage, birth of child, and/or home purchase, etc., …For example, to detect the instance of children entering college, a variable can be created to identify college exams (SAT Registrations), application fees, or tuition payments. …Another example would be to create a variable to detect an increase in spending at toy and maternity stores, to predict the birth of a child in a customer's household…”);
Anderson teaches the above limitations but may not explicitly teach the nuances recited below. However, regarding these features, Anderson in view of Lazarus teaches the following:
modeling actual spending trends of each consumer within the global population using the predictive model, the predictive model including a set of spending trends; and when the actual spending trends of a consumer within the global population are similar to the set of spending trends included within the predictive model, predicting that the consumer will experience the life event (Lazarus, see at least Sections G - K: e.g. per at least [0038]-[0039]: “K. Segment Transition Detection As is now apparent, the system of the present invention provides detailed insight into which merchant segments [Life Event] a consumer is associated with based on various measures of membership, such as dot product, predicted spending, and the like…”; where as already noted per at least [0032] “…the membership function computes the membership value for each segment as the predicted dollar amount that the account holder will purchase in the segment given previous purchase history. The dollar amount is projected for a predicted time interval (e.g. 3 months forward) based on a predetermined past time interval (e.g. 6 months of historical transactions)…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus which is applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 25, 34, 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson in view of Lazarus further in view of Delurgio et al. (US 7,702,615 B1; hereinafter, "Delurgio").
Claims 25: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown Anderson in view of Lazarus teaches the following:
A computer-based method in accordance with Claim 24 wherein creating the sample group of consumers that are experiencing the life further comprises: 
comparing the actual spending curve and the anticipated spending curve for each consumer within the global population during the second time period (Lazarus, see at least [4:20-26]: “…During model training, the historical transactions in the merchant cluster for consumers who spent in the cluster, is summarized in each consumer's profile in summary statistics, and input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance….” And see at least [11:23-40] and [34:20-25] e.g.: “…A lift chart useful for validating the performance of the predictive models by comparing predicted spending in a predicted time window with actual spending….”); 
Although Lazarus teaches the above limitations, he may not explicitly teach the nuances of model validation as recited below. However, regarding these features Lazarus in view of Delurgio teaches the following:
determining a variance between the actual spending curve and the anticipated spending curve for each consumer within the global population, and assigning each consumer within the global population to the sample group using the determined variance (Delurgio, see at least Fig. 8 and []  e.g.: “…model validation module 810 validates the predictive model by either comparing predicted historical dependent data with the actual historical dependent data or accruing additional actual historical dependent data and comparing it with the predicted dependent data.  Predictive model validation 810 uses many processes known in the state of the art to do the comparison of actual and predicted historical dependent data information, such as, but not limited to, variance analysis, holdout sample, model statistics, etc. Referring back to back to FIG. 2, predictive model validation module 810 performs the functions in blocks 218-220”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Delurgio which is applicable to a known base device/method of Anderson/Lazarus to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Delurgio to the device/method of Anderson/Lazarus because Anderson/Lazarus and Delurgio are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 34, 41: (previously presented)
Anderson/Lazarus teach the limitations upon which these claims depend. Furthermore, as shown
Anderson in view of Lazarus teaches the following:
…analyze historical purchases for a consumer within the global population having an account in said database during a historical time period for each spending variable in a consumption bundle of the life event (Lazarus, see at least Table 10 of [34] and also at least [4:38-45] teaching: “…To predict financial behavior, the consumer profile of a consumer, using preferably the same type of summary statistics for a recent, past time period, is input into the predictive models for the different merchant clusters. The result is a prediction of the amount of money that the consumer is likely to spend in each merchant cluster in a future time interval, for which no actual spending data may yet be available...”)
determine a historical actual spending curve for each consumer within the global population during the historical time period using the historical purchases made in the consumption bundle (Lazarus, see at least [4:38-45] e.g.: “…using preferably the same type of summary statistics for a recent, past time period….”; summary statistics are of spending; i.e. recent spending over past time period; the data-points form a curve over time.); 
determine an anticipated spending curve for each consumer within the global population during a second time period after the historical time period using the historical actual spending curve, wherein the anticipated spending curve is determined before the second time period occurs (Lazarus, see at least [4:38-45] e.g.: “…The result is a prediction of the amount of money that the consumer is likely to spend in each merchant cluster in a future time interval… For each consumer, a membership function may be defined which describes how strongly the consumer is associated with each merchant segment. (Preferably, the membership function outputs a membership value for each merchant segment.) The membership function may be the predicted future spending in each merchant segment”; );;  
collect purchase data for each consumer within the global population over the second time period (Lazarus, see at least [4:1-45] e.g.: “Actual spending”; i.e.: “…During model training, the historical transactions in the merchant cluster for consumers who spent in the cluster, is summarized in each consumer's profile in summary statistics, and input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance…”); and 
determine an actual spending curve during the second time period for each consumer within the global population using the collected purchase data, wherein the actual spending curve is determined after the second time period occurs (Lazarus, see at least [4:1-45] e.g.: again “Actual spending” is known and is used to validate predicted spending; “…input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance…”)
compare the actual spending curve and the anticipated spending curve for each consumer within the global population during the second time period (Lazarus, see at least [4:20-26]: “…During model training, the historical transactions in the merchant cluster for consumers who spent in the cluster, is summarized in each consumer's profile in summary statistics, and input into the predictive model along with actual spending in a predicted time interval. Validation of the predicted spending with actual spending is used to confirm model performance….” And see at least [11:23-40] and [34:20-25] e.g.: “…A lift chart useful for validating the performance of the predictive models by comparing predicted spending in a predicted time window with actual spending….”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lazarus which is applicable to a known base device/method of Anderson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Lazarus to the device/method of Anderson because Anderson and Lazarus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Lazarus teaches the above limitations, he may not explicitly teach the nuances of model validation as recited below. However, regarding these features Anderson/Lazarus in view of Delurgio teaches the following:
determine a variance between the actual spending curve and the anticipated spending curve for each consumer within the global population, and assigning each consumer within the global population to the sample group using the determined variance (Delurgio, see at least Fig. 8 and []  e.g.: “…model validation module 810 validates the predictive model by either comparing predicted historical dependent data with the actual historical dependent data or accruing additional actual historical dependent data and comparing it with the predicted dependent data.  Predictive model validation 810 uses many processes known in the state of the art to do the comparison of actual and predicted historical dependent data information, such as, but not limited to, variance analysis, holdout sample, model statistics, etc. Referring back to back to FIG. 2, predictive model validation module 810 performs the functions in blocks 218-220”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Delurgio which is applicable to a known base device/method of Anderson/Lazarus to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Delurgio to the device/method of Anderson/Lazarus because Anderson/Lazarus and Delurgio are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Response to Arguments
Applicant amended Claims 23, 33, and 40 on 06/14/2022 and filed RCE requesting continued examination on 7/12/2022 of the claims as amended 6/14/2022. Applicant's arguments (hereinafter “Remarks”) also filed 6/14/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the updated 35 USC 101 and 103 rejections with updated citations to Anderson in view of Lazarus. Also note the following:
Examiner acknowledges Applicant’s note (Remarks, pg. 12) regarding the double patenting rejection as follows: “…Applicant will file a terminal disclaimer or otherwise traverse the rejection when the claims of the pending application are found to be otherwise allowable but for the double patenting rejection.”
Regarding the 35 USC 101 rejection, Applicant argues (Remarks, pgs. 12-19) that the claims recite similar language to that of the parent application where the PTAB found  those claims are not drawn towards an abstract idea but instead held that the limitation "applying, by the payment processor computer device, the predictive model to predict each consumer within the global population and outside of the sample group that will experience the life event" is an additional element which integrates the alleged abstract idea into a practical application, and stated: "Even though this limitation does not improve the underlying computer system functionality, e.g., improved processor or memory performance, in agreement with Appellants, it does improve the underlying consumer behavior prediction technology." Decision at pgs. 20-21 (citing MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field') ( emphasis added).
Respectfully, the Examiner disagrees with this analysis. That is, the presently recited steps as drafted, are a marketing and sales activities to identify a targeted audience (i.e. those who are estimated/predicted to experience a life event within a predetermined time period) thus falling into Certain Methods of Organizing Human Activity.  Furthermore, Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. There is no technical solution presented here to solve a technical problem. Applicant simply does not provide a technical solution for generating a predictive model. The claimed invention does not purport an improvement to modeling techniques nor an improvement to behavior prediction technology in general. 
Furthermore, the mere nominal recitation of “applying” the abstract idea (i.e. the undisclosed generated model), contrary to previous findings, is not here found to improve any presumed underlying consumer behavior prediction technology. Instead, the courts have been clear that simply applying an abstract idea via generic computer components is not significantly more than such idea and does not integrate the idea into a practical application. furthermore, the intended use and application of an undisclosed model (i.e. applicant’s steps of “applying the predictive model to each consumer… to predict each consumer … that will experience the life event; and outputting a list of consumers… predicted to experience the life event…”) does not integrate the abstract idea into a practical application thereof. Said another way, a model which is supposed to predict consumers’ life events should be “applied” to consumers to predict life events and should provide an output of such prediction; a restatement of such facts is not significantly more than the abstract idea itself. Nor, Per Step 2B, when such limitations are considered in combination as whole, does it provide an inventive concept as noted below. 
Returning to Per step 2A Prong 2, although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising, where the targeting criteria are consumers who are predicted, in no certain terms, to have experienced a “life event”) or serve as insignificant extra-solution activity such as data-collection. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: 
“A computer-based method for predicting consumer behavior, said method performed using a computer device coupled to a database, said method comprising: 
Storing, by the computer device, consumer data in the database for consumers of a global population of consumers including historical purchases made by the consumers using a transaction card; 
defining, by the computer device, a life event by assigning spending variables to the life event; 
generating, by the computer device, an anticipated spend for each spending variable assigned to the life event by extrapolating a historical actual spend based on the historical purchases stored in the database, wherein the anticipated spend represents anticipated spending in each spending variable assigned to the life event; 
creating, by the computer device, a sample group of consumers from the global population of consumers that represents consumers that are experiencing the life event;”
These elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “storing” data nor “defining a life event” by [using] the computer device when recited at this high-level of generality regardless of whether spending variables are assigned to such life event or not (e.g. buying diapers signals a Life event of having a baby has occurred but attribution of such variables to define a life event is not a technical solution to a technical problem), nor is applicant’s invention a new or novel method of predicting future Life events (e.g. via extrapolating historical information or noting a deviation from the norm). 
Instead, at this high-level of generality, these features are insignificant extra-solution activity data-gathering and processing steps. A similar finding is found regarding grouping consumers – this is insignificant pre-solution activity. Therefore, it is apparent that these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by “a computer based method”, etc…) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity such as data collection. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the Examiner notes again, the mere nominal recitation of the intended use of an undisclosed model (i.e. the combination of steps of “applying the predictive model to each consumer… to predict each consumer … that will experience the life event; and outputting a list of consumers… predicted to experience the life event…”, etc…) does not integrate the abstract idea into a practical application thereof nor does this provide an inventive concept. As previously noted supra of course a model which is supposed to predict consumers’ life events should be “applied” to consumers to predict life events and any such model would lack utility if it did not also provide an output of its prediction; a restatement of such facts is not significantly more than the abstract idea and does not provide an inventive concept.
So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 24 recites the following: “A computer-based method in accordance with Claim 23 wherein determining a sample group of consumers that are experiencing the life event further comprises: analyzing historical purchases for each consumer within the global population having an account in the database during a historical time period for each spending variable in a consumption bundle of the life event; determining a historical actual spending curve for each consumer within the global population during the historical time period using the historical purchases made in the consumption bundle; determining an anticipated spending curve for each consumer within the global population during a second time period after the historical time period using the historical actual spending curve, wherein the anticipated spending curve is determined before the second time period occurs; collecting purchase data for each consumer within the global population over the second time period; and determining an actual spending curve during the second time period for each consumer within the global population using the collected purchase data, wherein the actual spending curve is determined after the second time period occurs.” 
However, respectfully, these steps are activities which appear to be general model validation steps merely applied to applicant’s undisclosed predictive model (i.e. the abstract idea) and as such are not novel, nor provide an inventive concept at this high-level of generality. These features are not considered to provide a technical solution of any sort and therefore these limitations are not significantly more than the already identified abstract idea.
 As another example, dependent claims 26 recites the following: “causing a customized offer to be sent to at least one consumer on the output list for a product related to the life event being experienced by the at least one consumer..” However, this is merely the abstract idea itself – targeted advertising, without a technical solution nor a technical problem and there is no inventive concept found here. As such, these limitations are not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
For these reasons, the Applicant’s arguments and assertions are not convincing and the rejection is maintained.
Regarding the 35 USC 103 prior art rejections, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0071]: “Using the common spending trends, a predictive model is generated 704. …the predictive model includes the common spending trends such that consumers having similar spending trends can be predicted
        to experience the life event. As such, the predictive model is a set of spending trends and logic.”